          Case 1:08-cr-01051-LAP Document 69
                                          67 Filed 09/09/20
                                                   09/08/20 Page 1 of 1




                  LAW OFFICES OF JAMES R. DEVITA, PLLC
                                  81 MAIN STREET, SUITE 504
                              WHITE PLAINS, NEW YORK 10601-1719
                                          (914) 328-5000
                                       FAX (914) 946-5906
                               E-Mail: jdevita@jamesrdevitalaw.com

—

                                                             September 5, 2019


BY ECF
Honorable Loretta A. Preska
United States District Judge for the Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Daniel Lynch, 08 Cr. 1051 (LAP)

Dear Judge Preska:

        I recently received a letter from the defendant, Daniel Lynch, requesting that I represent
him in connection with a pro se petition pursuant to 28 U.S.C. § 2255 that he filed with the
Court, Docket No. 65. I believe I would be a potential witness with respect to the claims
contained in that petition, and that it would therefore be inappropriate for me to represent him. I
respectfully request that Your Honor assign other counsel under the Criminal Justice Act to
represent Mr. Lynch.

                                                     Respectfully submitted,

                                                     s/ James R. DeVita

                                                     James R. DeVita

cc:    Shiva H. Logorajah, Esq.
       Assistant United States Attorney (by ECF)

       Mr. Daniel Lynch, Reg. No. 70583-054 (by mail)

       Susan J. Walsh is appointed as Mr. Lynch's attorney in
       connection with the above referenced matter.
       SO ORDERED.
       Dated: Sept. 9, 2020
                                      ___________________________
                                      LORETTA A. PRESKA, U.S.D.J.
